 1
                                     UNITED STATES DISTRICT COURT
 2
                                     EASTERN DISTRICT OF CALIFORNIA
 3

 4

 5   ANDREW ARLINGTON RING,                              1:20-cv-00069-GSA (PC)
 6                      Plaintiff,
                                                         ORDER TO SUBMIT A
 7          v.                                           NON-PRISONER APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS
 8   KARIM RASHEED, et al.,                              OR PAY THE $400.00 FILING FEE
                                                         WITHIN THIRTY DAYS
 9                      Defendants.
10

11          Plaintiff is a civil detainee proceeding pro se in a civil rights action pursuant to 42 U.S.C.
12   § 1983. Individuals detained pursuant to California Welfare and Institutions Code § 6600 et seq.
13   are civil detainees and are not prisoners within the meaning of the Prison Litigation Reform Act.

14   Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000).

15          Plaintiff has not paid the $400.00 filing fee, or submitted an application to proceed in

16   forma pauperis on the appropriate form pursuant to 28 U.S.C. § 1915. Accordingly, IT IS

17   HEREBY ORDERED that:

18          1.      The Clerk’s Office shall send to plaintiff the attached form for application to

19   proceed in forma pauperis for a non-prisoner;

20          2.      Within thirty days of the date of service of this order, plaintiff shall submit the

21   completed and signed application to proceed in forma pauperis for a non-prisoner, or in the

22   alternative, pay the $400.00 filing fee for this action. Failure to comply with this order will

23   result in dismissal of this action.

24
     IT IS SO ORDERED.
25
        Dated:     January 16, 2020                               /s/ Gary S. Austin
26
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
